Opinion filed February 26, 2009




                                             In The


   Eleventh Court of Appeals
                                         ____________

                                    No. 11-09-00048-CV
                                        __________

                                   JOSS-I, L.P., Appellant

                                                V.

                RIDDEL LAND & CATTLE CO. ET AL, Appellees


                           On Appeal from the 39th District Court

                                    Stonewall County, Texas

                                   Trial Court Cause No. 4477


                               MEMORANDUM OPINION
       JOSS-I, L.P. has filed in this court a motion to dismiss its appeal. JOSS-I contends that its
appeal is moot because the trial court has granted its motion for new trial. The motion is granted,
and the appeal is dismissed.


                                                             PER CURIAM
February 26, 2009
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.